 AGREEMENT AND PLAN OF MERGER

between/among

MASSROOTS, INC.

and

 

 

ODAVA, INC.

 

 

and

MassRoots Compliance Technology, Inc.

and

Scott Kveton

 

dated as of

July 5, 2017

 

 

TABLE OF CONTENTS

Page

ARTICLE I Definitions 1 ARTICLE II The Merger 7 Section 2.01   The Merger 7
Section 2.02   Closing 7 Section 2.03   Closing Deliverables 7 Section
2.04   Effective Time 8 Section 2.05   Effects of the Merger 8 Section
2.06   Certificate of Incorporation; By-laws 8 Section 2.07   Directors and
Officers 9 Section 2.08   Merger Share Consideration 9 Section 2.09   Merger
Cash Consideration 9 Section 2.10   Consideration Statement 9 ARTICLE III
Representations and warranties of the Company 10 Section 3.01   Organization and
Qualification of the Company 10 Section 3.02   Authority; Board Approval 10
Section 3.03   No Conflicts; Consents 11 Section 3.04   Capitalization 11
Section 3.05   No Subsidiaries 11 Section 3.06   Financial Statements 12 Section
3.07   Undisclosed Liabilities 12 Section 3.08   Absence of Certain Changes,
Events and Conditions 12 Section 3.09   Contracts 13 Section 3.10   Title to
Assets; Real Property 13 Section 3.11   Condition of Assets 14 Section
3.12   Intellectual Property 14 Section 3.13   Accounts Receivable 15 Section
3.14   Customers and Suppliers 15 Section 3.15   Insurance 15 Section
3.16   Legal Proceedings; Governmental Orders 15 Section 3.17   Compliance With
Laws; Permits 15 Section 3.18   Environmental Matters. 16 Section
3.19   Employee Benefit Matters 16

 

 





 

 



Section 3.20   Employment Matters 16 Section 3.21   Taxes 16 Section
3.22   Books and Records 18 Section 3.23   Related Party Transactions 19 Section
3.24   Brokers 19 Section 3.25   Full Disclosure 19 ARTICLE IV Representations
and warranties of parent and merger sub 19 Section 4.01   Organization and
Authority of Parent and Merger Sub 19 Section 4.02   No Conflicts; Consents 19
Section 4.03   No Prior Merger Sub Operations 19 Section 4.04   Brokers 19
Section 4.05   Sufficiency of Funds 19 Section 4.06   Legal Proceedings 19
ARTICLE V Representations and warranties of the stockholders 20 ARTICLE VI
Covenants 20 Section 6.01   Conduct of Business Prior to the Closing 20 Section
6.02   Access to Information; Confidentiality 20 Section 6.03   Notice of
Certain Events 21 Section 6.04   Resignations 21 Section 6.05   Governmental
Approvals; Consents 21 Section 6.06   Tax-Free Reorganization Treatment 21
Section 6.07   Closing Conditions 22 Section 6.08   Registration of Merger Share
Consideration 22 Section 6.09   Public Announcements 22 Section 6.10   Further
Assurances 22 ARTICLE VII Tax matters 22 Section 7.01   Tax Covenants 22 Section
7.02   Termination of Existing Tax Sharing Agreements 22 Section 7.03   Tax
Indemnification 23 Section 7.04   Tax Returns 23 Section 7.05   Straddle Period
23 Section 7.06   Contests 24 Section 7.07   Cooperation and Exchange of
Information 24 Section 7.08   Tax Treatment of Indemnification Payments 24
Section 7.09   Payments to Parent 24 Section 7.10   FIRPTA Statement 24 Section
7.11   Further Information 24



 





 

 



Section 7.12   Survival 24 Section 7.13   Overlap 24 ARTICLE VIII Conditions to
closing 25 Section 8.01   Conditions to Obligations of All Parties 25 Section
8.02   Conditions to Obligations of Parent and Merger Sub 25 Section
8.03   Conditions to Obligations of the Company 26 ARTICLE IX Indemnification 26
Section 9.01   Survival 26 Section 9.02   Indemnification By Indemnifying
Stockholders 26 Section 9.03   Indemnification By Parent 27 Section
9.04   Indemnification Procedures 27 Section 9.05   Payments 29 Section
9.06   Tax Treatment of Indemnification Payments 29 Section 9.07   Effect of
Investigation 29 Section 9.08   Exclusive Remedies 29 ARTICLE X Termination 30
Section 10.01   Termination 30 Section 10.02   Effect of Termination 30 ARTICLE
XI Miscellaneous 30 Section 11.01   Stockholder Representative 30 Section
11.02   Expenses 31 Section 11.03   Notices 31 Section 11.04   Interpretation 32
Section 11.05   Headings 32 Section 11.06   Severability 32 Section
11.07   Entire Agreement 32 Section 11.08   Successors and Assigns 33 Section
11.09   No Third-party Beneficiaries 33 Section 11.10   Amendment and
Modification; Waiver 33 Section 11.11   Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial 33 Section 11.12   Specific Performance 34
Section 11.13   Counterparts 34



 

 

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 5, 2017,
is entered into among MassRoots, Inc., a Delaware corporation (“Parent”),
MassRoots Compliance Technology, Inc., a Delaware corporation (“Merger Sub”),
Odava, Inc., a Delaware corporation (“Company”), and Scott Kveton, an individual
acting solely in his capacity as Stockholder Representative (“Stockholder
Representative”).

RECITALS

WHEREAS, the parties intend that Merger Sub be merged with and into the Company,
with the Company surviving that merger on the terms and subject to the
conditions set forth herein (the “Merger”);

WHEREAS, the board of directors of the Company (the “Company Board”) has
unanimously (a) determined that this Agreement and the transactions contemplated
hereby, including the Merger, are in the best interests of the Company and its
Stockholders, (b) approved and declared advisable this Agreement and the
transactions contemplated hereby, including the Merger, and (c) resolved to
recommend adoption of this Agreement by the Stockholders of the Company in
accordance with the DGCL;

WHEREAS, following the execution of this Agreement, the Company shall obtain, in
accordance with the DGCL, a written consent of its Stockholders approving this
Agreement, the Merger and the transactions contemplated hereby in accordance
with the DGCL;

WHEREAS, following the execution of this Agreement and as a condition to
closing, the Company shall obtain a written Joinder Agreement to this Agreement
from all of its Stockholders;

WHEREAS, the respective boards of directors of Parent and Merger Sub have
unanimously (a) determined that this Agreement and the transactions contemplated
hereby, including the Merger, are in the best interests of Parent, Merger Sub
and their respective stockholders, and (b) approved and declared advisable this
Agreement and the transactions contemplated hereby, including the Merger; and

WHEREAS, for federal income tax purposes, the Company, Merger Sub and Parent
intend that the Merger qualify as a reorganization within the meaning of Section
368(a)(1)(A) and (a)(2)(E) of the Code.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
Definitions

The following terms have the meanings specified or referred to in this Article
I:

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of deficiency, assessment, proposed assessment, notice of
violation, proceeding, litigation, citation, summons, subpoena or investigation
of any nature, civil, criminal, administrative, regulatory or otherwise, whether
at law or in equity.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.



Table Of Contents 



1

 

 

“Agreement” has the meaning set forth in the preamble.

“Ancillary Documents” means the Kveton Agreement and Osborn Agreement.

“Audited Financial Statements” has the meaning set forth in Section 3.06.

“Balance Sheet” has the meaning set forth in Section 3.06.

“Balance Sheet Date” has the meaning set forth in Section 3.06.

“Benefit Plan” has the meaning set forth in Section 3.19(a).

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by Law
to be closed for business.

“Certificate” has the meaning set forth in Section 2.08(c).

“Certificate of Merger” has the meaning set forth in Section 2.04.

“Closing” has the meaning set forth in Section 2.02.

“Closing Date” has the meaning set forth in Section 2.02.

“Closing Working Capital” means: (a) the Current Assets of the Company, less (b)
the Current Liabilities of the Company, determined as of the close of business
on the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble.

“Company Board” has the meaning set forth in the recitals.

“Company Charter Documents” has the meaning set forth in Section 3.03.

“Company Common Stock” means the common stock of the Company.

“Company Intellectual Property” means all Intellectual Property that is owned or
held for use by the Company.

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
Intellectual Property to which the Company is a party, beneficiary or otherwise
bound.

“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance registration, application or other filing by, to or with
any Governmental Authority or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and copyrights, issued and
reissued patents and pending applications for any of the foregoing.

“Consideration Statement” has the meaning set forth in Section 2.10(a).





Table Of Contents 



2

 

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Current Assets” means cash and cash equivalents, accounts receivable, inventory
and prepaid expenses, but excluding (a) the portion of any prepaid expense of
which Parent will not receive the benefit following the Closing, (b) deferred
Tax assets and (c) receivables from any of the Company’s Affiliates, directors,
employees, officers or stockholders and any of their respective Affiliates,
determined in accordance with GAAP applied using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies that were used in the
preparation of the Audited Financial Statements for the most recent fiscal year
end as if such accounts were being prepared and audited as of a fiscal year end.

“Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses, but excluding payables to any of the Company’s Affiliates, directors,
employees, officers or stockholders and any of their respective Affiliates,
deferred Tax liabilities, Transaction Expenses and the current portion of any
Indebtedness of the Company, determined in accordance with GAAP applied using
the same accounting methods, practices, principles, policies and procedures,
with consistent classifications, judgments and valuation and estimation
methodologies that were used in the preparation of the Audited Financial
Statements for the most recent fiscal year end as if such accounts were being
prepared and audited as of a fiscal year end.

“Customers” has the meaning set forth in Section 3.14(a).

“DGCL” means the Delaware General Corporation Law.

“Direct Claim” has the meaning set forth in Section 9.04(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
and Parent concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Effective Time” has the meaning set forth in Section 2.04.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any hazardous materials (which includes (i) any material, substance, chemical,
waste, product, derivative, compound, mixture, solid, liquid, mineral or gas, in
each case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (ii) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls).
The term “Environmental Law” includes, without limitation, the following
(including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.



Table Of Contents 



3

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.

“Exchange Ratio” means a ratio of the number of shares (or a fraction thereof)
of Parent Company Stock to be issued for each Share of Company Common Stock,
determined by dividing (a) 3,250,000 by (b) the total aggregate number of Shares
of Company Common Stock that are issued and outstanding as of the Effective
Time.

“Financial Statements” has the meaning set forth in Section 3.06.

“FIRPTA Statement” has the meaning set forth in Section 7.10.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision (including any taxing authority such as the
IRS), or any self-regulated organization or other non-governmental regulatory
authority or quasi-governmental authority (to the extent that the rules,
regulations or orders of such organization or authority have the force of Law),
or any arbitrator, court or tribunal of competent jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” means, without duplication and with respect to the Company, all
(a) indebtedness for borrowed money; (b) obligations for the deferred purchase
price of property or services (other than Current Liabilities taken into account
in the calculation of Closing Working Capital), (c) long or short-term
obligations evidenced by notes, bonds, debentures or other similar instruments;
(d) obligations under any interest rate, currency swap or other hedging
agreement or arrangement; (e) capital lease obligations; (f) reimbursement
obligations under any letter of credit, banker’s acceptance or similar credit
transactions; (g) guarantees made by the Company on behalf of any third party in
respect of obligations of the kind referred to in the foregoing clauses (a)
through (f); and (h) any unpaid interest, prepayment penalties, premiums, costs
and fees that would arise or become due as a result of the prepayment of any of
the obligations referred to in the foregoing clauses (a) through (g).

“Indemnified Party” has the meaning set forth in Section 9.04.

“Indemnifying Party” has the meaning set forth in Section 9.04.

“Indemnifying Pro Rata Share” shall mean, with respect to any time under this
Agreement in which the Indemnifying Stockholders are jointly providing
indemnification hereunder, an amount that each such Indemnifying Stockholder
shall be responsible for that is pro rata to all Indemnifying Stockholders,
determined by dividing (a) the number of Shares owned of record by such Person
as of immediately prior to the Effective Time, by (b) the number of Shares held
by all Indemnifying Stockholders (on a fully-diluted basis).

“Indemnifying Stockholders” means all Stockholders of the Company.

“Independent Accountant” means an independent, impartial, and nationally
recognized firm of independent certified public accountants.

“Insurance Policies” has the meaning set forth in Section 3.15.



Table Of Contents 



4

 

 

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction throughout the world, whether
registered or unregistered, including any and all: (a) trademarks, service
marks, trade names, brand names, logos, trade dress, design rights and other
similar designations of source, sponsorship, association or origin, together
with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Authority, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other
social media companies and the content found thereon and related thereto, and
URLs; (c) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including copyrights, author, performer, moral and
neighboring rights, and all registrations, applications for registration and
renewals of such copyrights; (d) inventions, discoveries, trade secrets,
business and technical information and know-how, databases, data collections and
other confidential and proprietary information and all rights therein; (e)
patents (including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Authority-issued indicia of invention ownership (including
inventor’s certificates, petty patents and patent utility models); and (f)
software and firmware, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases and other related specifications and documentation.

“Intellectual Property Registrations” has the meaning set forth in Section
3.12(b).

“Interim Balance Sheet” has the meaning set forth in Section 3.06.

“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.

“Interim Financial Statements” has the meaning set forth in Section 3.06.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means the Joinder to Agreement and Plan of Merger to be
delivered as a condition to Closing by every Stockholder of the Company, in the
form attached hereto as Exhibit C;

“Knowledge” means, when used with respect to the Company, the actual knowledge
of Scott Kveton and Steven Osborn.

“Kveton Agreement” has the meaning set forth in Section 8.01(e).

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Liabilities” has the meaning set forth in Section 3.07.

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except to
the extent actually awarded to a Governmental Authority or other third party.

“Majority Holders” has the meaning set forth in Section 11.01(b).

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of the Company to consummate the transactions contemplated hereby on a timely
basis.



Table Of Contents 



5

 

 

“Merger Cash Consideration” has the meaning set forth in Section 2.09.

“Merger Consideration” means, collectively, the Merger Share Consideration and
the Merger Cash Consideration.

“Merger” has the meaning set forth in the recitals.

“Merger Share Consideration” has the meaning set forth in Section 2.08(a).

“Merger Sub” has the meaning set forth in the preamble.

“Osborn Agreement” has the meaning set forth in Section 8.01(e).

“Parent” has the meaning set forth in the preamble.

“Parent Common Stock” has the meaning set forth in Section 2.08(a).

“Parent Indemnitees” has the meaning set forth in Section 9.02.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Permitted Encumbrances” has the meaning set forth in Section 3.10.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

“Post-Closing Taxes” means Taxes of the Company for any Post-Closing Tax Period.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning on or before and
ending after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.

“Pro Rata Share” means, with respect to any stockholder, such Person’s ownership
interest in the Company as of immediately prior to the Effective Time,
determined by dividing (a) the number of Shares owned of record by such Person
as of immediately prior to the Effective Time, by (b) the number of Shares
issued and outstanding (on a fully-diluted basis).

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Requisite Company Vote” has the meaning set forth in Section 3.02(a).

“Shares” has the meaning set forth in Section 2.08(a).

“Stockholder” or “Stockholders” means a holder of Company Common Stock or all
holders of Company Common Stock, respectively, all of whom are set forth in
Section 3.04(b) of the Disclosure Schedules.

“Stockholder Indemnitees” has the meaning set forth in Section 9.03.

“Stockholder Representative” has the meaning set forth in the preamble.



Table Of Contents 



6

 

 

“Straddle Period” has the meaning set forth in Section 7.05.

“Suppliers” has the meaning set forth in Section 3.14(b).

“Surviving Corporation” has the meaning set forth in Section 2.01.

“Taxes” means any tax of any kind, including any federal, state, local or
foreign income, capital gains, gift or estate, gross receipts, commercial
activity, sales, use, value-added, production, ad valorem, transfer,
documentary, franchise, net worth, capital, registration, profits, license,
lease, service, service use, withholding, payroll, employment, unemployment,
estimated, excise, severance, environmental, stamp, occupation, premium,
property (real or personal), real property gains, intangibles, windfall profits,
customs, duties, liability with respect to United States Treasury Forms FinCen
Report 114 or TD F 90-22.1, or other tax, fee, assessment, escheatment or charge
of any kind whatsoever, including tax for which a taxpayer is responsible by
reason of Treasury Regulations Section 1.1502-6 (and any comparable provision of
state, local or foreign Tax Legal Requirement) or as a successor by reason of
contract, indemnity or otherwise, together with any interest, additions, fine or
penalty with respect thereto and any interest in respect of such interest,
additions, fine or penalties.

“Tax Claim” has the meaning set forth in Section 7.06.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Third Party Claim” has the meaning set forth in Section 9.04(a).

“Transaction Expenses” means all fees and expenses incurred by the Company and
any Affiliate at or prior to the Closing in connection with the preparation,
negotiation and execution of this Agreement and the Ancillary Documents, and the
performance and consummation of the Merger and the other transactions
contemplated hereby and thereby.

ARTICLE II
The Merger

Section 2.01         The Merger. On the terms and subject to the conditions set
forth in this Agreement, and in accordance with the DGCL, at the Effective Time,
(a) Merger Sub will merge with and into the Company, and (b) the separate
corporate existence of Merger Sub will cease and the Company will continue its
corporate existence as the surviving corporation in the Merger (sometimes
referred to herein as the “Surviving Corporation”).

Section 2.02         Closing. Subject to the terms and conditions of this
Agreement, the closing of the Merger (the “Closing”) shall take place no later
than two (2) Business Days after the last of the conditions to Closing set forth
in Article VIII have been satisfied or waived (other than conditions which, by
their nature, are to be satisfied on the Closing Date), or at such other time or
on such other date as the Company and Parent may mutually agree upon in writing
(the day on which the Closing takes place being the “Closing Date”).

Section 2.03         Closing Deliverables.

(a)                Company Closing Deliverables. At or prior to the Closing, the
Company shall deliver to Parent the following:

(i)                 resignations of the directors and officers of the Company
pursuant to Section 6.04;

(ii)               a certificate, dated the Closing Date and signed by a duly
authorized officer of the Company, that each of the conditions set forth in
Section 8.02(a) and Section 8.02(b) have been satisfied;

(iii)             a certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of the Company certifying that (A) attached thereto are true
and complete copies of (1) all resolutions adopted by the Company Board
authorizing the execution, delivery and performance of this Agreement and the
Ancillary Documents and the consummation of the transactions contemplated hereby
and thereby and (2) resolutions of the Stockholders approving the Merger and
adopting this Agreement, (B) all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby, and (C) attached thereto are true and complete
copies of all third party consents, authorizations or waivers necessary to
perform this Agreement;



Table Of Contents 



7

 

 

(iv)             a good standing certificate (or its equivalent) from the
Secretary of State of Delaware;

(v)               the Consideration Statement contemplated in Section 2.10;

(vi)             signature pages to the Kveton Agreement and Osborn Agreement,
as contemplated in Section 8.01(e);

(vii)           signature pages to the Joinder Agreement from every Stockholder
of the Company;

(viii)         the FIRPTA Statement; and

(ix)             such other documents or instruments as Parent reasonably
requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.

(b)               Parent Closing Deliverables. At the Closing, Parent shall
deliver to the Company (or such other Person as may be specified herein) the
following:

(i)                 payment, by wire transfer of immediately available funds, of
the Merger Cash Consideration;

(ii)               a certificate, dated the Closing Date and signed by a duly
authorized officer of Company, that each of the conditions set forth in Section
8.03(a) and Section 8.03(b) have been satisfied;

(iii)             a certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of Parent and Merger Sub certifying that attached thereto
are true and complete copies of all resolutions adopted by the board of
directors of Parent and Merger Sub authorizing the execution, delivery and
performance of this Agreement and the Ancillary Documents and the consummation
of the transactions contemplated hereby and thereby, and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby and thereby;

(iv)             signature pages to the Kveton Agreement and Osborn Agreement,
as contemplated in Section 8.01(e);

(v)               signature pages to the Joinder Agreement; and

(vi)             such other documents or instruments as the Company reasonably
requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.

Section 2.04         Effective Time. Subject to the provisions of this
Agreement, at the Closing, the Company, Parent and Merger Sub shall cause a
certificate of merger (the “Certificate of Merger”) to be executed, acknowledged
and filed with the Secretary of State of the State of Delaware in accordance
with the relevant provisions of the DGCL and shall make all other filings or
recordings required under the DGCL. The Merger shall become effective at such
time as the Certificate of Merger has been duly filed with the Secretary of
State of the State of Delaware or at such later date or time as may be agreed by
the Company and Parent in writing and specified in the Certificate of Merger in
accordance with the DGCL (the effective time of the Merger being hereinafter
referred to as the “Effective Time”).

Section 2.05         Effects of the Merger. The Merger shall have the effects
set forth herein and in the applicable provisions of the DGCL. Without limiting
the generality of the foregoing, and subject thereto, from and after the
Effective Time, all property, rights, privileges, immunities, powers,
franchises, licenses and authority of the Company and Merger Sub shall vest in
the Surviving Corporation, and all debts, liabilities, obligations, restrictions
and duties of each of the Company and Merger Sub shall become the debts,
liabilities, obligations, restrictions and duties of the Surviving Corporation.

Section 2.06         Certificate of Incorporation; By-laws. At the Effective
Time, (a) the certificate of incorporation of the Surviving Corporation as in
effect immediately prior to the Effective Time shall be the certificate of
incorporation of the Surviving Corporation until thereafter amended in
accordance with the terms thereof or as provided by applicable Law, and (b) the
by-laws of the Company as in effect immediately prior to the Effective Time
shall be the by-laws of the Surviving Corporation until thereafter amended in
accordance with the terms thereof, the certificate of incorporation of the
Surviving Corporation or as provided by applicable Law.



Table Of Contents 



8

 

 

Section 2.07         Directors and Officers. The directors and officers of
Merger Sub, in each case, immediately prior to the Effective Time shall, from
and after the Effective Time, be the directors and officers, respectively, of
the Surviving Corporation until their successors have been duly elected or
appointed and qualified or until their earlier death, resignation or removal in
accordance with the certificate of incorporation and by-laws of the Surviving
Corporation.

Section 2.08         Merger Share Consideration. At the Effective Time, as a
result of the Merger and without any action on the part of Parent, Merger Sub,
the Company or any Stockholder:

(a)                Exchange of Company Common Stock. Each share of common stock
of the Company (each a “Share” and collectively, the “Shares”) issued and
outstanding immediately prior to the Effective Time shall be exchanged for that
number of shares of Parent’s common stock, par value $0.001 per share (“Parent
Common Stock”), equal to the Exchange Ratio (the “Merger Share Consideration”).
Within five (5) Business Days of the Effective Time, the Parent shall cause
certificates representing the Merger Share Consideration to be issued to the
Stockholders.

(b)               Conversion of Merger Sub Capital Stock. Each share of common
stock of Merger Sub issued and outstanding immediately prior to the Effective
Time shall be converted into and become one newly issued, fully paid and
non-assessable share of common stock of the Surviving Corporation.

(c)                Certificate Surrender and Payment. At the Effective Time, all
Shares outstanding immediately prior to the Effective Time shall automatically
be cancelled and retired and shall cease to exist, and each holder of a
certificate formerly representing any Shares (each, a “Certificate”) shall cease
to have any rights as a stockholder of the Company. Until so surrendered, each
outstanding Certificate that prior to the Effective Time represented shares of
Company Common Stock shall be deemed from and after the Effective Time, for all
purposes, to evidence the right to receive the portion of the Merger Share
Consideration as provided in Section 2.08(a).

(d)               No Further Ownership Rights in Company Common Stock. All
Merger Share Consideration paid or payable upon the surrender of Certificates in
accordance with the terms hereof shall be deemed to have been paid or payable in
full satisfaction of all rights pertaining to the Shares formerly represented by
such Certificate, and from and after the Effective Time, there shall be no
further registration of transfers of Shares on the stock transfer books of the
Surviving Corporation. If, after the Effective Time, Certificates are presented
to the Surviving Corporation, they shall be cancelled and exchanged for the
Merger Share Consideration provided for, and in accordance with the procedures
set forth, in this Article II and elsewhere in this Agreement.

(e)                Adjustments. Without limiting the other provisions of this
Agreement, if at any time during the period between the date of this Agreement
and the Effective Time, any change in the outstanding shares of capital stock of
the Company or the Parent shall occur, including by reason of any
reclassification, recapitalization, stock split (including reverse stock split)
or combination, exchange or readjustment of shares, or any stock dividend or
distribution paid in stock, the Exchange Ratio shall be appropriately adjusted
to reflect such change.

(f)                Lost Certificates. If any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
Parent, the posting by such Person of a bond, in such reasonable amount as
Parent may direct, as indemnity against any claim that may be made against it
with respect to such Certificate, the Parent shall issue, in exchange for such
lost, stolen or destroyed Certificate, the Merger Share Consideration to be paid
in respect of the Shares formerly represented by such Certificate as
contemplated under this Article II.

Section 2.09         Merger Cash Consideration. On the Closing Date, the Parent
shall pay (a) $30,000 to Scott Kveton and (b) $5,000 to Steven Osborn
(collectively, the “Merger Cash Consideration”). The Merger Cash Consideration
shall be considered repayment of debts of the Company owed to Scott Kveton and
Steven Osborn.

Section 2.10         Consideration Statement.

(a)                At least three (3) Business Days before the Closing, the
Company shall prepare and deliver to Parent a statement (the “Consideration
Statement”), certified by the President of the Company, which shall set forth,
as of the Closing Date and immediately prior to the Effective Date, the
following:

Table Of Contents 



9

 

 



(i)                 confirmation that no agreements or rights of any kind to
obtain shares of Company Common Stock through exercise or conversion thereof,
either to a third party, a service provider a Company equity incentive plan or
any other arrangement, have been issued and that no such agreements or rights to
acquire Company Common Stock are outstanding;

(ii)               the names and addresses of all Stockholders and the number of
Company Common Stock held by such Persons;

(iii)             detailed calculations confirming the Merger Share
Consideration and Exchange Ratio, and setting for the number of shares of Parent
Company Stock to be issued to each of the shareholders of the Company;

(b)               The parties agree that Parent and Merger Sub shall be entitled
to rely on the Consideration Statement in making an exchange of Merger
Consideration under Article II and Parent and Merger Sub shall not be
responsible for the calculations or the determinations regarding such
calculations in such Consideration Statement.

ARTICLE III
Representations and warranties of the Company

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, the Company represents and warrants to Parent that the statements
contained in this Article III are true and correct in all material respects as
of the date hereof.

Section 3.01         Organization and Qualification of the Company. The Company
is a corporation duly organized, validly existing and in good standing under the
Laws of the state of Delaware and has full corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on its business as it has been and is currently conducted. Section
3.01 of the Disclosure Schedules sets forth each jurisdiction in which the
Company is licensed or qualified to do business, and the Company is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
its business as currently conducted makes such licensing or qualification
necessary.

Section 3.02         Authority; Board Approval.

(a)                The Company has full corporate power and authority to enter
into and perform its obligations under this Agreement and the Ancillary
Documents to which it is a party and, subject to, in the case of the
consummation of the Merger, adoption of this Agreement by the affirmative vote
or consent of Stockholders representing a majority of the outstanding Shares in
accordance with the Company Charter Documents (“Requisite Company Vote”), to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by the Company of this Agreement and any Ancillary
Document to which it is a party and the consummation by the Company of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of the Company and no other corporate
proceedings on the part of the Company are necessary to authorize the execution,
delivery and performance of this Agreement or to consummate the Merger and the
other transactions contemplated hereby and thereby, subject only, in the case of
consummation of the Merger, to the receipt of the Requisite Company Vote. The
Requisite Company Vote is the only vote or consent of the holders of any class
or series of the Company’s capital stock required to approve and adopt this
Agreement and the Ancillary Documents, approve the Merger and consummate the
Merger and the other transactions contemplated hereby and thereby. This
Agreement has been duly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by each other party hereto) this Agreement
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms. When each Ancillary Document
to which the Company is or will be a party has been duly executed and delivered
by the Company (assuming due authorization, execution and delivery by each other
party thereto), such Ancillary Document will constitute a legal and binding
obligation of the Company enforceable against it in accordance with its terms.

(b)               The Company Board, by resolutions duly adopted by unanimous
vote at a meeting of all directors of the Company duly called and held and, as
of the hereof, not subsequently rescinded or modified in any way, has, as of the
date hereof (i) determined that this Agreement and the transactions contemplated
hereby, including the Merger, are fair to, and in the best interests of, the
Stockholders, (ii) approved and declared advisable the “agreement of merger”
contained in this Agreement and the transactions contemplated by this Agreement,
including the Merger, in accordance with applicable Law, (iii) directed that the
“agreement of merger” contained in this Agreement be submitted to the
Stockholders for adoption, and (iv) resolved to recommend that the Stockholders
adopt the “agreement of merger” set forth in this Agreement and directed that
such matter be submitted for consideration of the Stockholders.

Table Of Contents 



10

 

 

Section 3.03         No Conflicts; Consents. The execution, delivery and
performance by the Company of this Agreement and the Ancillary Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, including the Merger, do not and will not: (i) conflict with
or result in a violation or breach of, or default under, any provision of the
certificate of incorporation, by-laws or other organizational documents of the
Company (“Company Charter Documents”); (ii) subject to, in the case of the
Merger, obtaining the Requisite Company Vote, conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to the Company; (iii) except as set forth in Section 3.03 of the Disclosure
Schedules, require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Contract to which the Company is a
party or by which the Company is bound or to which any of their respective
properties and assets are subject (including any Contract) or any Permit
affecting the properties, assets or business of the Company; or (iv) result in
the creation or imposition of any Encumbrance other than Permitted Encumbrances
on any properties or assets of the Company. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to the Company in connection with the
execution, delivery and performance of this Agreement and the Ancillary
Documents and the consummation of the transactions contemplated hereby and
thereby, except for the filing of the Certificate of Merger with the Secretary
of State of Delaware and such filings as may be required under the HSR Act.

Section 3.04         Capitalization.

(a)                The authorized capital stock of the Company consists of
15,000,000 Shares, of which 13,224,596 Shares are issued and outstanding as of
the close of business on the date of this Agreement.

(b)               Section 3.04(b) of the Disclosure Schedules set forth, as of
the date hereof, a true and complete statement containing the name of each
Person that is the registered owner of any Shares and the number of Shares owned
by such Person.

(c)                No subscription, warrant, option, convertible or exchangeable
security, or other right (contingent or otherwise) to purchase or otherwise
acquire equity securities of the Company is authorized or outstanding, and (ii)
there is no commitment by the Company to issue shares, subscriptions, warrants,
options, convertible or exchangeable securities, or other such rights or to
distribute to holders of any of its equity securities any evidence of
indebtedness or asset, to repurchase or redeem any securities of the Company or
to grant, extend, accelerate the vesting of, change the price of, or otherwise
amend any warrant, option, convertible or exchangeable security or other such
right. There are no declared or accrued unpaid dividends with respect to any
shares of Company Common Stock.

(d)               All issued and outstanding shares of Company Common Stock are
(i) duly authorized, validly issued, fully paid and non-assessable; (ii) not
subject to any preemptive rights created by statute, the Company Charter
Documents or any agreement to which the Company is a party; and (iii) free of
any Encumbrances created by the Company in respect thereof. All issued and
outstanding shares of Company Common Stock were issued in compliance with
applicable Law.

(e)                No outstanding Company Common Stock is subject to vesting or
forfeiture rights or repurchase by the Company. There are no outstanding or
authorized stock appreciation, dividend equivalent, phantom stock, profit
participation or other similar rights with respect to the Company or any of its
securities.

(f)                All distributions, dividends, repurchases and redemptions of
the capital stock (or other equity interests) of the Company were undertaken in
compliance with the Company Charter Documents then in effect, any agreement to
which the Company then was a party and in compliance with applicable Law.

Section 3.05         No Subsidiaries. The Company does not own, or have any
interest in any shares or have an ownership interest in any other Person.



Table Of Contents 



11

 

 

Section 3.06         Financial Statements. Complete copies of the Company’s
audited financial statements consisting of the balance sheet of the Company as
at December 31st in each of the years 2016 and 2015 and the related statements
of income and retained earnings, stockholders’ equity and cash flow for the
years then ended (the “Audited Financial Statements”), and unaudited financial
statements consisting of the balance sheet of the Company as at March 31, 2017
and the related statements of income and retained earnings, stockholders’ equity
and cash flow for the nine- month period then ended (the “Interim Financial
Statements” and together with the Audited Financial Statements, the “Financial
Statements”) are included in the Disclosure Schedules/have been delivered to
Parent. The Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the period involved, subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments (the effect of which will not be materially adverse) and the absence
of notes (that, if presented, would not differ materially from those presented
in the Audited Financial Statements). The Financial Statements are based on the
books and records of the Company, and fairly present in all material respects
the financial condition of the Company as of the respective dates they were
prepared and the results of the operations of the Company for the periods
indicated. The balance sheet of the Company as of December 31, 2016 is referred
to herein as the “Balance Sheet” and the date thereof as the “Balance Sheet
Date” and the balance sheet of the Company as of March 31, 2017 is referred to
herein as the “Interim Balance Sheet” and the date thereof as the “Interim
Balance Sheet Date”. The Company maintains a standard system of accounting
established and administered in accordance with GAAP.

Section 3.07         Undisclosed Liabilities. To the Company’s Knowledge, the
Company has no liabilities, obligations or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured or otherwise (“Liabilities”), except (a) those
which are adequately reflected or reserved against in the Balance Sheet as of
the Balance Sheet Date, and (b) those which have been incurred in the ordinary
course of business consistent with past practice since the Balance Sheet Date
and which are not, individually or in the aggregate, material in amount.

Section 3.08         Absence of Certain Changes, Events and Conditions. Since
the Balance Sheet Date, and other than in the ordinary course of business
consistent with past practice, there has not been, with respect to the Company,
any:

(a)                event, occurrence or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(b)               (i) amendment of the charter, by-laws or other organizational
documents of the Company; (ii) split, combination or reclassification of any
shares of its capital stock; (iii) except for conversion of outstanding
convertible notes and exercise of outstanding options, issuance, sale or other
disposition of any of its capital stock or grant of any options, warrants or
other rights to purchase or obtain (including upon conversion, exchange or
exercise) any of its capital stock; or (iv) declaration or payment of any
dividends or distributions on or in respect of any of its capital stock or
redemption, purchase or acquisition of its capital stock;

(c)                material change in any method of accounting or accounting
practice of the Company, except as required by GAAP or as disclosed in the notes
to the Financial Statements;

(d)               material change in the Company’s cash management practices and
its policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

(e)                incurrence, assumption or guarantee of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the ordinary course of business consistent with past practice;

(f)                (i) transfer, assignment, sale or other disposition of any of
the assets shown or reflected in the Balance Sheet or cancellation of any
y'debts or entitlements; (ii) transfer, assignment or grant of any license or
sublicense of any material rights under or with respect to any Company
Intellectual Property or Company IP Agreements; (iii) any capital investment in,
or any loan to, any other Person; (iv) any material capital expenditures; (v)
imposition of any Encumbrance upon any of the Company properties, capital stock
or assets, tangible or intangible; (vi) purchase, lease or other acquisition of
the right to own, use or lease any property or assets; or (vii) acquisition by
merger or consolidation with, or by purchase of a substantial portion of the
assets or stock of, or by any other manner, any business or any Person or any
division thereof;



Table Of Contents 



12

 

 

(g)                Except for the acceleration of vesting under the Company’s
stock option agreements, acceleration, termination, material modification to or
cancellation of any material Contract to which the Company is a party or by
which it is bound;

(h)               (i) grant of any bonuses, whether monetary or otherwise, or
increase in any wages, salary, severance, pension or other compensation or
benefits in respect of its current or former employees, officers, directors,
independent contractors or consultants, other than as provided for in any
written agreements or required by applicable Law, (ii) change in the terms of
employment for any employee or any termination of any employees for which the
aggregate costs and expenses exceed $1,000, or (iii) except for the acceleration
of vesting under the Company’s stock option agreements, action to accelerate the
vesting or payment of any compensation or benefit for any current or former
employee, officer, director, independent contractor or consultant;

(i)                 except for the Merger, adoption of any plan of merger,
consolidation, reorganization, liquidation or dissolution or filing of a
petition in bankruptcy under any provisions of federal or state bankruptcy Law
or consent to the filing of any bankruptcy petition against it under any similar
Law;

(j)                 action by the Company to make, change or rescind any Tax
election, amend any Tax Return or take any position on any Tax Return, take any
action, omit to take any action or enter into any other transaction that would
have the effect of increasing the Tax liability or reducing any Tax asset of the
Surviving Corporation or Parent in respect of any Post-Closing Tax Period; or

(k)               any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

Section 3.09         Contracts.

(a)                Section 3.09(a) of the Disclosure Schedules lists all
Contracts of the Company involving aggregate consideration in excess of $10,000,
including the title, the parties, the date of the Contract, and the expiration
of the Contract.

(b)               Each Contract is valid and binding on the Company in
accordance with its terms and is in full force and effect. None of the Company
or, to the Company’s Knowledge, any other party thereto is in breach of or
default under (or is alleged to be in breach of or default under) in any
material respect, or has provided or received any notice of any intention to
terminate, any Contract. No event or circumstance has occurred that, with notice
or lapse of time or both, would constitute an event of default under any
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder. Complete and correct copies of each Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Parent.

(c)                The Company is not a party to any Contracts with a
Governmental Authority

Section 3.10         Title to Assets; Real Property. The Company does not own,
lease or sublease any real property. The Company has good and valid title to, or
a valid leasehold interest in, all personal property and other assets reflected
in the Audited Financial Statements or acquired after the Balance Sheet Date,
other than properties and assets sold or otherwise disposed of in the ordinary
course of business consistent with past practice since the Balance Sheet Date.
All such properties and assets (including leasehold interests) are free and
clear of Encumbrances except for the following (collectively referred to as
“Permitted Encumbrances”):

(a)                those items set forth in Section 3.10 of the Disclosure
Schedules;

(b)               liens for Taxes not yet due and payable;

(c)                mechanics, carriers’, workmen’s, repairmen’s or other like
liens arising or incurred in the ordinary course of business consistent with
past practice or amounts that are not delinquent and which are not, individually
or in the aggregate, material to the business of the Company;

(d)               liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business consistent with past practice which are not, individually or
in the aggregate, material to the business of the Company.



Table Of Contents 



13

 

 

Section 3.11         Condition of Assets. Except as set forth in Section 3.11 of
the Disclosure Schedules, the furniture, fixtures, equipment, vehicles and other
items of tangible personal property of the Company are sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such items of tangible personal property is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost.

Section 3.12         Intellectual Property.

(a)                Section 3.12(a) of the Disclosure Schedules lists all (i)
Company IP Registrations and (ii) Company Intellectual Property, including
software, that are not registered but that are material to the Company’s
business or operations. All required filings and fees related to the Company IP
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Company IP Registrations are
otherwise in good standing. The Company has provided Parent with true and
complete copies of file histories, documents, certificates, office actions,
correspondence and other materials related to all Company IP Registrations.

(b)               Section 3.12(b) of the Disclosure Schedules lists all Company
IP Agreements. The Company has provided Parent with true and complete copies of
all such Company IP Agreements, including all modifications, amendments and
supplements thereto and waivers thereunder. Each Company IP Agreement is valid
and binding on the Company in accordance with its terms and is in full force and
effect. To the Company’s Knowledge, neither the Company nor any other party
thereto is in breach of or default under (or is alleged to be in breach of or
default under), or has provided or received any notice of breach or default of
or any intention to terminate, any Company IP Agreement.

(c)                Except as set forth in Section 3.12(c) of the Disclosure
Schedules, the Company is the sole and exclusive legal and beneficial, and with
respect to the Company IP Registrations, record, owner of all right, title and
interest in and to the Company Intellectual Property, and has the valid right to
use all other Intellectual Property used in or necessary for the conduct of the
Company’s current business or operations, in each case, free and clear of
Encumbrances other than Permitted Encumbrances. Without limiting the generality
of the foregoing, the Company has entered into binding, written agreements with
every current and former employee, and with every current and former independent
contractor, whereby such employees and independent contractors (i) assign to the
Company any ownership interest and right they may have in the Company
Intellectual Property; and (ii) acknowledge the Company’s exclusive ownership of
all Company Intellectual Property. The Company has provided Parent with true and
complete copies of all such agreements.

(d)               The consummation of the transactions contemplated hereunder
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other Person in respect
of, the Company’s right to own, use or hold for use any Intellectual Property as
owned, used or held for use in the conduct of the Company’s business or
operations as currently conducted.

(e)                To the Company’s Knowledge, the Company’s rights in the
Company Intellectual Property are valid, subsisting and enforceable. The Company
has taken all reasonable steps to maintain the Company Intellectual Property and
to protect and preserve the confidentiality of all trade secrets included in the
Company Intellectual Property, including requiring all Persons having access
thereto to execute written non-disclosure agreements.

(f)                To the Company’s Knowledge, the conduct of the Company’s
business as currently and formerly conducted, and the products, processes and
services of the Company, have not infringed, misappropriated, diluted or
otherwise violated, and do not and will not infringe, dilute, misappropriate or
otherwise violate the Intellectual Property or other rights of any Person. To
the Company’s Knowledge, no Person has infringed, misappropriated, diluted or
otherwise violated, or is currently infringing, misappropriating, diluting or
otherwise violating, any Company Intellectual Property.

(g)                There are no Actions (including any oppositions,
interferences or re-examinations) settled, pending or threatened (including in
the form of offers to obtain a license): (i) alleging any infringement,
misappropriation, dilution or violation of the Intellectual Property of any
Person by the Company; (ii) challenging the validity, enforceability,
registrability or ownership of any Company Intellectual Property or the
Company’s rights with respect to any Company Intellectual Property; or (iii) by
the Company or any other Person alleging any infringement, misappropriation,
dilution or violation by any Person of the Company Intellectual Property. The
Company is not subject to any outstanding or prospective Governmental Order
(including any motion or petition therefor) that does or would restrict or
impair the use of any Company Intellectual Property.

Table Of Contents 



14

 

 

Section 3.13         Accounts Receivable. The accounts receivable reflected on
the Interim Balance Sheet and the accounts receivable arising after the date
thereof (a) have arisen from bona fide transactions entered into by the Company
involving the sale of goods or the rendering of services in the ordinary course
of business consistent with past practice; (b) constitute only valid, undisputed
claims of the Company not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice; and (c) subject to a reserve for bad
debts shown on the Interim Balance Sheet or, with respect to accounts receivable
arising after the Interim Balance Sheet Date, on the accounting records of the
Company, are collectible in full within 60 days after billing. The reserve for
bad debts shown on the Interim Balance Sheet or, with respect to accounts
receivable arising after the Interim Balance Sheet Date, on the accounting
records of the Company have been determined in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
disclosures normally made in footnotes.

Section 3.14         Customers and Suppliers.

(a)                Section 3.14(a) of the Disclosure Schedules sets forth (i)
each customer of the Company for the three (3) most recent fiscal years
(collectively, the “Customers”); (ii) the amount of consideration paid by each
Customer during such periods; and (iii) the remaining terms of each Contract
with such Customer. Except as set forth in Section 3.14(a) of the Disclosure
Schedules, the Company has not received any notice, and has no reason to
believe, that any of its Customers has ceased, or intends to cease after the
Closing, to use its goods or services or to otherwise terminate or materially
reduce its relationship with the Company.

(b)               Section 3.14(b) of the Disclosure Schedules sets forth (i)
each supplier to whom the Company has paid consideration for goods or services
rendered for each of the three (3) most recent fiscal years (collectively, the
“Suppliers”); and (ii) the amount of purchases from each Material Supplier
during such periods.

Section 3.15         Insurance. Section 3.15 of the Disclosure Schedules sets
forth a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, directors’ and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by Company and
relating to the assets, business, operations, employees, officers and directors
of the Company (collectively, the “Insurance Policies”) and true and complete
copies of such Insurance Policies have been made available to Parent. Such
Insurance Policies are in full force and effect and shall remain in full force
and effect following the consummation of the transactions contemplated by this
Agreement. The Company has not received any written notice of cancellation of,
premium increase with respect to, or alteration of coverage under, any of such
Insurance Policies. All premiums due on such Insurance Policies have either been
paid or, if due and payable prior to Closing, will be paid prior to Closing in
accordance with the payment terms of each Insurance Policy. Except as set forth
on Section 3.15 of the Disclosure Schedules, there are no claims related to the
business of the Company pending under any such Insurance Policies as to which
coverage has been questioned, denied or disputed or in respect of which there is
an outstanding reservation of rights. The Company is not in default under, and
has not otherwise failed to comply with, in any material respect, any provision
contained in any such Insurance Policy. The Insurance Policies are of the type
and in the amounts customarily carried by Persons conducting a business similar
to the Company and are sufficient for compliance with all applicable Laws and
Contracts to which the Company is a party or by which it is bound.

Section 3.16         Legal Proceedings; Governmental Orders.

(a)                There are no Actions pending or, to the Company’s Knowledge,
threatened (a) against or by the Company affecting any of its properties or
assets; or (b) against or by the Company that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.

(b)               There are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against or affecting the Company or
any of its properties or assets.

Section 3.17         Compliance With Laws; Permits.

(a)                To the Company’s Knowledge, the Company has complied, and is
now complying, with all Laws applicable to it or its business, properties or
assets.

(b)               All Permits required for the Company to conduct its business,
if applicable, have been obtained by it and are valid and in full force and
effect.



Table Of Contents 



15

 

 

Section 3.18         Environmental Matters. The Company is currently and has
been in compliance with all Environmental Laws and has never received from any
Person any notice of violation, claim or other communication concerning a
failure to comply with, or a request for information under, an Environmental
Law. The Company has no permits pertaining to Environmental Laws, and has not
retained or assumed, by contract or operation of Law, any liabilities or
obligations of third parties under Environmental Law.

Section 3.19         Employee Benefit Matters.

(a)                The Company has no Benefit Plans. A “Benefit Plan” includes
any plans or obligations concerning any pension, benefit, retirement,
compensation, employment, consulting, profit-sharing, deferred compensation,
incentive, bonus, performance award, phantom equity, stock or stock-based,
change in control, retention, severance, vacation, paid time off, welfare,
fringe-benefit and other similar agreement, plan, policy, program or
arrangement, in each case whether or not reduced to writing and whether funded
or unfunded, including each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not tax-qualified and whether or not subject
to ERISA, which is or has been maintained, sponsored, contributed to, or
required to be contributed to by the Company for the benefit of any current or
former employee, officer, director, retiree, independent contractor or
consultant of the Company or any spouse or dependent of such individual, or
under which the Company or any of its ERISA Affiliates has or may have any
Liability, or with respect to which Parent or any of its Affiliates would
reasonably be expected to have any Liability, contingent or otherwise.

Section 3.20         Employment Matters.

(a)                Section 3.20(a) of the Disclosure Schedules contains a list
of all persons who are employees, independent contractors or consultants of the
Company as of the date hereof, including any employee who is on a leave of
absence of any nature, paid or unpaid, authorized or unauthorized, and sets
forth for each such individual the following: (i) name; (ii) title or position
(including whether full or part time); (iii) hire date; (iv) current annual base
compensation rate; (v) commission, bonus or other compensation; and (vi) a
description of the fringe benefits provided to each such individual as of the
date hereof. Except as set forth in Section 3.20(a) of the Disclosure Schedules,
as of the date hereof, all compensation, including wages, commissions and
bonuses, payable to all employees, independent contractors or consultants of the
Company for services performed on or prior to the date hereof have been paid in
full and there are no outstanding agreements, understandings or commitments of
the Company with respect to any compensation, commissions or bonuses.

Section 3.21         Taxes. Except as set forth in Section 3.21 of the
Disclosure Schedules:

(a)                All Tax Returns required to be filed on or before the Closing
Date by the Company have been, or will be, timely filed. Such Tax Returns are,
or will be, true, complete and correct in all respects. All Taxes due and owing
by the Company (whether or not shown on any Tax Return) have been, or will be,
timely paid.

(b)               The Company has withheld and paid each Tax required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, shareholder or other party, and
complied with all information reporting and backup withholding provisions of
applicable Law.

(c)                No claim has been made by any Government Authority in any
jurisdiction where the Company does not file Tax Returns that it is, or may be,
subject to Tax by that jurisdiction.

(d)               No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of the Company.

(e)                The amount of the Company’s Liability for unpaid Taxes for
all periods ending on or before March 31, 2017 does not, in the aggregate,
exceed the amount of accruals for Taxes (excluding reserves for deferred Taxes)
reflected on the Financial Statements. The amount of the Company’s Liability for
unpaid Taxes for all periods following the end of the recent period covered by
the Financial Statements shall not, in the aggregate, exceed the amount of
accruals for Taxes (excluding reserves for deferred Taxes) as adjusted for the
passage of time in accordance with the past custom and practice of the Company
(and which accruals shall not exceed comparable amounts incurred in similar
periods in prior years).

(f)                Section 3.21(f) of the Disclosure Schedules sets forth:

(i)                 the taxable years of the Company as to which the applicable
statutes of limitations on the assessment and collection of Taxes have not
expired;

Table Of Contents 



16

 

 

(ii)               those years for which examinations by each Government
Authority has been completed; and

(iii)             those taxable years for which examinations by taxing
authorities are presently being conducted.

(g)                All deficiencies asserted, or assessments made, against the
Company as a result of any examinations by any Government Authority have been
fully paid.

(h)               The Company is not a party to any Action by any Government
Authority. There are no pending or threatened Actions by any Government
Authority.

(i)                 The Company has delivered to Parent copies of all federal,
state, local and foreign income, franchise and similar Tax Returns, examination
reports, and statements of deficiencies assessed against, or agreed to by, the
Company for all Tax periods.

(j)                 There are no Encumbrances for Taxes (other than for current
Taxes not yet due and payable) upon the assets of the Company.

(k)               The Company is not a party to, or bound by, any Tax indemnity,
Tax sharing or Tax allocation agreement.

(l)                 No private letter rulings, technical advice memoranda or
similar agreement or rulings have been requested, entered into or issued by any
taxing authority with respect to the Company.

(m)             The Company has not been a member of an affiliated, combined,
consolidated or unitary Tax group for Tax purposes. The Company has no Liability
for Taxes of any Person (other than the Company) under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local or foreign
Law), as transferee or successor, by contract or otherwise.

(n)               The Company will not be required to include any item of income
in, or exclude any item or deduction from, taxable income for taxable period or
portion thereof ending after the Closing Date as a result of:

(i)                 any change in a method of accounting under Section 481 of
the Code (or any comparable provision of state, local or foreign Tax Laws), or
use of an improper method of accounting, for a taxable period ending on or prior
to the Closing Date;

(ii)               an installment sale or open transaction occurring on or prior
to the Closing Date;

(iii)             a prepaid amount received on or before the Closing Date;

(iv)             any closing agreement under Section 7121 of the Code, or
similar provision of state, local or foreign Law; or

(v)               any election under Section 108(i) of the Code.

(o)               The Company is not, nor has it been, a United States real
property holding corporation (as defined in Section 897(c)(2) of the Code)
during the applicable period specified in Section 897(c)(1)(a) of the Code.

(p)               The Company has not been a “distributing corporation” or a
“controlled corporation” in connection with a distribution described in Section
355 of the Code.

(q)               The Company is not, and has not been, a party to, or a
promoter of, a “reportable transaction” within the meaning of Section
6707A(c)(1) of the Code and Treasury Regulations Section 1.6011-4(b).

(r)                 The Company has not taken or agreed to take any action that
would prevent the Merger from qualifying as a reorganization within the meaning
of Section 368(a)(1)(A) and (a)(2)(E) of the Code. The Company is not aware of
any agreement, plan or other circumstance that would prevent the Merger from
qualifying as a reorganization within the meaning of Section 368(a)(1)(A) and
(a)(2)(E) of the Code.



Table Of Contents 



17

 

 

(s)                The Company is not a party to any agreement, contract,
arrangement or plan that has resulted or could result, separately or in the
aggregate, in the payment of (A) any “excess parachute payment” within the
meaning of Section 280G of the Code (or any corresponding provision of state,
local or foreign Law) and (B) any amount that would not be fully deductible as a
result of Section 162(m) of the Code (or any corresponding provision of state,
local or foreign Law).

(t)                 The Company has not taken a position on any Tax Return that
could give rise to a substantial understatement of federal income Tax within the
meaning of Section 6662 of the Code.

(u)               To the extent required by applicable Law, the Company has duly
and timely filed each Form TD F 90-22.1, Report of Foreign Bank and Financial
Accounts, and each FinCEN Report 114, Report of Foreign Bank and Financial
Accounts, required to be filed by it, and all such forms are true, complete and
correct in all respects.

(v)               All withholding taxes resulting from cross-border payments or
transfers (or deemed payments or transfers) of any kind by the Company have been
withheld by it and paid over to the appropriate Governmental Authority.

(w)              The Merger will not cause any reduction in, or elimination of,
any Tax advantaged financing, Tax holiday or other Tax benefit (including
credits).

(x)               The Company does not have a permanent establishment or
otherwise have an office or fixed place of business in a country other than the
country of its formation.

(y)               The Company is in compliance with Financial Accounting
Standards Board Interpretation No. 48 (“FIN 48”) (now known as Accounting
Standards Codification 740-10), and the Company has determined, assessed, and
measured the benefits of all material Tax positions taken in any Tax Return for
any period covered by FIN 48, including all significant uncertain positions
reflected in such Tax Returns that may be subject to assessment or challenge by
any Governmental Authority.

(z)                Since its incorporation, the Company has been properly
treated as an S corporation under the Code.

(aa)            Since its incorporation, the Company has not (i) owned the stock
of any corporation (including the stock of any qualified subchapter S
subsidiary); (ii) owned a membership interest in any limited liability company;
or (iii) been a member of any partnership or joint venture.

(bb)           The Company is not and has never been a personal holding company
as defined in Section 542 of the Code.

(cc)            Without regard to this Agreement, the Company has not undergone
an "ownership change" within the meaning of Section 382 of the Code.

(dd)           (i) No power of attorney which is currently in force has been
granted by or with respect to the Company in connection with any matter related
to Taxes; (ii) the Company has not engaged in a like-kind exchange within the
meaning of Section 1031 of the Code or received cash proceeds in connection with
an involuntary conversion within the meaning of Section 1033 of the Code, with
respect to which the replacement property could be purchased on or after the
Closing Date; (iii) with respect to any compensation arrangements of the Company
subject to 409A of the Code, the requirements of Section 409A have been
satisfied and all necessary amendments to any arrangements subject to such
provisions have been adopted by the appropriate Persons; (iv) to the extent that
the Company is the owner of any life insurance agreement, there is no borrowing
against such policy; (v) the Company is not a party to a split-dollar life
insurance arrangement, as defined in Treasury Regulation Section 1.61-22(b); and
(vi) the Company has not participated in or cooperated with an international
boycott within the meaning of Section 999 of the Code.

Section 3.22         Books and Records. The minute books and stock record books
of the Company, all of which have been made available to Parent, are complete
and correct and have been maintained in accordance with sound business
practices. The minute books of the Company contain accurate and complete records
of all meetings, and actions taken by written consent of, the Stockholders, the
Company Board and any committees of the Company Board, and no meeting, or action
taken by written consent, of any such Stockholders, Company Board or committee
has been held for which minutes have not been prepared and are not contained in
such minute books. At the Closing, all of those books and records will be in the
possession of the Company.



Table Of Contents 



18

 

 

Section 3.23         Related Party Transactions. No executive officer or
director of the Company or any person owning 5% or of the Shares (or any of such
person’s immediate family members or Affiliates or associates) is a party to any
Contract with or binding upon the Company or any of its assets, rights or
properties or has any interest in any property owned by the Company or has
engaged in any transaction with any of the foregoing within the last twelve (12)
months.

Section 3.24         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

Section 3.25         Full Disclosure. To the Company’s Knowledge, no
representation or warranty by the Company in this Agreement and no statement
contained in the Disclosure Schedules to this Agreement or any certificate or
other document furnished or to be furnished to Parent pursuant to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading that could be reasonably
expected to have a Material Adverse Effect.

ARTICLE IV
Representations and warranties of parent and merger sub

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Parent and Merger Sub represent and warrant to the Company that the
statements contained in this Article IV are true and correct as of the date
hereof.

Section 4.01         Organization and Authority of Parent and Merger Sub. Each
of Parent and Merger Sub is a corporation duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its incorporation. Each
of Parent and Merger Sub has full corporate power and authority to enter into
and perform its obligations under this Agreement and the Ancillary Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance by Parent and Merger Sub of
this Agreement and any Ancillary Document to which they are a party and the
consummation by Parent and Merger Sub of the transactions contemplated hereby
and thereby have been duly authorized by all requisite corporate action on the
part of Parent and Merger Sub and no other corporate proceedings on the part of
Parent and Merger Sub are necessary to authorize the execution, delivery and
performance of this Agreement or to consummate the Merger and the other
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by Parent and Merger Sub, and (assuming due
authorization, execution and delivery by each other party hereto) this Agreement
constitutes a legal, valid and binding obligation of Parent and Merger Sub
enforceable against Parent and Merger Sub in accordance with its terms. When
each Ancillary Document to which Parent or Merger Sub is or will be a party has
been duly executed and delivered by Parent or Merger Sub (assuming due
authorization, execution and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of Parent or
Merger Sub enforceable against it in accordance with its terms.

Section 4.02         No Conflicts; Consents. The execution, delivery and
performance by Parent and Merger Sub of this Agreement and the Ancillary
Documents to which they are a party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
certificate of incorporation, by-laws or other organizational documents of
Parent or Merger Sub; (b) conflict with or result in a violation or breach of
any provision of any Law or Governmental Order applicable to Parent or Merger
Sub; or (c) except as set forth in Section 4.02 of the Disclosure Schedules,
require the consent, notice or other action by any Person under any Contract to
which Parent or Merger Sub is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Parent or Merger Sub in connection
with the execution, delivery and performance of this Agreement and the Ancillary
Documents and the consummation of the transactions contemplated hereby and
thereby, except for the filing of the Certificate of Merger with the Secretary
of State of Delaware and such filings as may be required under the HSR Act.

Section 4.03         No Prior Merger Sub Operations. Merger Sub was formed
solely for the purpose of effecting the Merger and has not engaged in any
business activities or conducted any operations other than in connection with
the transactions contemplated hereby.

Section 4.04         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Parent or Merger Sub.

Section 4.05         Sufficiency of Funds. Parent has sufficient cash on hand or
other sources of immediately available funds to enable it to make payment of the
Merger Cash Consideration and consummate the transactions contemplated by this
Agreement.



Table Of Contents 



19

 

 

Section 4.06         Legal Proceedings. Except as set forth in Section 4.06 of
the Disclosure Schedules, there are no Actions pending or, to Parent’s or Merger
Sub’s knowledge, threatened against or by Parent, Merger Sub or any of their
respective Affiliates that challenge or seek to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action.

ARTICLE V
Representations and warranties of the stockholders

As a condition to Closing, the Company and Stockholder Representative shall
deliver to Parent the representations and warranties set forth in the Joinder
Agreement from every Stockholder of the Company.

ARTICLE VI
Covenants

Section 6.01         Conduct of Business Prior to the Closing. From the date
hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by Parent (which consent shall not be unreasonably
withheld or delayed), the Company shall (x) conduct the business of the Company
in the ordinary course of business consistent with past practice; and (y) use
reasonable best efforts to maintain and preserve intact the current
organization, business and franchise of the Company and to preserve the rights,
franchises, goodwill and relationships of its employees, customers, lenders,
suppliers, regulators and others having business relationships with the Company.
Without limiting the foregoing, from the date hereof until the Closing Date, the
Company shall:

(a)                pay its debts, Taxes and other obligations when due;

(b)               maintain the assets owned, operated or used by it in the same
condition as they were on the date of this Agreement, subject to reasonable wear
and tear;

(c)                continue in full force and effect without modification all
Insurance Policies, except as required by applicable Law;

(d)               defend and protect its properties and assets from infringement
or usurpation;

(e)                perform all of its obligations under all Contracts relating
to or affecting its properties, assets or business;

(f)                maintain its books and records in accordance with past
practice;

(g)                comply in all material respects with all applicable Laws; and

(h)               not take or permit any action that would cause any of the
changes, events or conditions described in Section 3.08 to occur.

Section 6.02         Access to Information; Confidentiality.

(a)                From the date hereof until the Closing, the Company shall (a)
afford Parent and its Representatives full and free access to and the right to
inspect all of the assets, premises, books and records, Contracts and other
documents and data related to the Company; (b) furnish Parent and its
Representatives with such financial, operating and other data and information
related to the Company as Parent or any of its Representatives may reasonably
request; and (c) instruct the Representatives of the Company to cooperate with
Parent in its investigation of the Company. No investigation by Parent or other
information received by Parent shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by the Company in this
Agreement.

(b)               The parties agree that the terms of this Agreement and all
information exchanged hereto shall be kept confidential by the parties and their
Representatives and not disclosed to any other Person without the prior consent
of the other party.



Table Of Contents 



20

 

 

Section 6.03         Notice of Certain Events.

(a)                From the date hereof until the Closing, the Company shall
promptly notify Parent in writing of:

(i)                 any fact, circumstance, event or action the existence,
occurrence or taking of which (A) has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by the Company hereunder not being true and correct or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth in Section 8.02 to be satisfied;

(ii)               any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

(iii)             any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement;
and

(iv)             any Actions commenced or, to the Company’s Knowledge,
threatened against, relating to or involving or otherwise affecting the Company
that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to Section 3.16 or that relates to the consummation of
the transactions contemplated by this Agreement.

(b)               Parent’s receipt of information pursuant to this Section 6.03
shall not operate as a waiver or otherwise affect any representation, warranty
or agreement given or made by the Company in this Agreement and shall not be
deemed to amend or supplement the Disclosure Schedules.

Section 6.04         Resignations. The Company shall deliver to Parent written
resignations, effective as of the Closing Date, of the officers and directors of
the Company requested by Parent at least three (3) Business Days prior to the
Closing.

Section 6.05         Governmental Approvals; Consents.

(a)                Each party hereto shall, as promptly as possible, (i) make,
or cause or be made, all filings and submissions (including those under the HSR
Act) required under any Law applicable to such party or any of its Affiliates;
and (ii) use reasonable best efforts to obtain, or cause to be obtained, all
consents, authorizations, orders and approvals from all Governmental Authorities
that may be or become necessary for its execution and delivery of this Agreement
and the performance of its obligations pursuant to this Agreement and the
Ancillary Documents. Each party shall cooperate fully with the other party and
its Affiliates in promptly seeking to obtain all such consents, authorizations,
orders and approvals. The parties hereto shall not willfully take any action
that will have the effect of delaying, impairing or impeding the receipt of any
required consents, authorizations, orders and approvals.

(b)               The Company and Parent shall use reasonable best efforts to
give all notices to, and obtain all consents from, all third parties that are
described in Section 3.02 and Section 4.02 of the Disclosure Schedules.

Section 6.06         Tax-Free Reorganization Treatment.

(a)                The Company and the Parent shall use their commercially
reasonable best efforts, and shall cause their Affiliates to use their
commercially reasonable best efforts, to take or cause to be taken any action
necessary for the Merger to qualify as a reorganization within the meaning of
Section 368(a)(1)(A) and (a)(2)(E) of the Code. Neither the Company nor the
Parent shall, nor shall they permit any of their respective Subsidiaries to,
take or cause to be taken any action that could reasonably be expected to
prevent the Merger from qualifying as a reorganization within the meaning of
Section 368(a)(1)(A) and (a)(2)(E) of the Code.

(b)               Prior to the Merger, Company Stockholders will not (and did
not) dispose of any Company Common Stock, or receive any distributions from the
Company, in a manner that would cause the Merger to (i) violate the continuity
of shareholder interest requirement set forth in Treasury Regulation Section
1.368-1(e) or (ii) fail to qualify as a reorganization within the meaning of
Section 368(a)(1)(A) and (a)(2)(E) of the Code.



Table Of Contents 



21

 

 

(c)                This Agreement is intended to constitute, and the parties
hereto hereby adopt this Agreement as, a “plan of reorganization” within the
meaning Treasury Regulation Sections 1.368-2(g) and 1.368-3(a). Each of the
Company and the Parent shall report the Merger as a reorganization within the
meaning of Section 368(a)(1)(A) and (a)(2)(E) of the Code, unless otherwise
required pursuant to (i) a “determination” within the meaning of Section 1313(a)
of the Code or (ii) a settlement with IRS Appeals on IRS Form 870-AD (or
successor form).

Section 6.07         Closing Conditions. From the date hereof until the Closing,
each party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in Article
VIII hereof.

Section 6.08         Registration of Merger Share Consideration. The Company
shall use its reasonable best efforts to register the shares of Parent Company
Stock, represented by the Merger Share Consideration, issued to the
Stockholders, by preparing and filing a registration statement on Form S-1 or a
similar form with the U.S. Securities and Exchange Commission within a
commercially practical period of time following the Closing.

Section 6.09         Public Announcements. Unless otherwise required by
applicable Law (based upon the reasonable advice of counsel), no party to this
Agreement shall make any public announcements in respect of this Agreement or
the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the other party (which consent shall
not be unreasonably withheld or delayed), and the parties shall cooperate as to
the timing and contents of any such announcement.

Section 6.10         Further Assurances. At and after the Effective Time, the
officers and directors of the Surviving Corporation shall be authorized to
execute and deliver, in the name and behalf of the Company or Merger Sub, any
deeds, bills of sale, assignments or assurances and to take and do, in the name
and on behalf of the Company or Merger Sub, any other actions and things to
vest, perfect or confirm of record or otherwise in the Surviving Corporation any
and all right, title and interest in, to and under any of the rights, properties
or assets of the Company acquired or to be acquired by the Surviving Corporation
as a result of, or in connection with, the Merger.

ARTICLE VII
Tax matters

Section 7.01         Tax Covenants.

(a)                Without the prior written consent of Parent, prior to the
Closing, the Company, its Representatives and the Stockholders shall not make,
change or rescind any Tax election, amend any Tax Return or take any position on
any Tax Return, take any action, omit to take any action or enter into any other
transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of Parent or the Surviving Corporation in respect of any
Post-Closing Tax Period. The Company agrees that Parent is to have no liability
for any Tax resulting from any action of the Company, any of its Representatives
or the Stockholders. The Stockholders shall, severally and not jointly (in
accordance with their Pro Rata Shares), indemnify and hold harmless Parent
against any such Tax or reduction of any Tax asset.

(b)               All transfer, documentary, sales, use, stamp, registration,
value added and other such Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement and the Ancillary Documents
(including any real property transfer Tax and any other similar Tax) shall be
borne and paid by the Stockholders when due. Stockholder Representative shall
timely file any Tax Return or other document with respect to such Taxes or fees
(and Parent shall cooperate with respect thereto as necessary).

Section 7.02         Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon the
Company shall be terminated as of the Closing Date. After such date neither the
Company nor any of its Representatives shall have any further rights or
liabilities thereunder.



Table Of Contents 



22

 

 

Section 7.03         Tax Indemnification. The Indemnifying Stockholders shall,
severally and not jointly (in accordance with their Indemnifying Pro Rata
Shares), indemnify the Company, Parent, Surviving Corporation, and each Parent
Indemnitee and hold them harmless from and against (a) any Loss attributable to
any breach of or inaccuracy in any representation or warranty made in Section
3.21; (b) any Loss attributable to any breach or violation of, or failure to
fully perform, any covenant, agreement, undertaking or obligation in Article
VII; (c) all Taxes of the Company or relating to the business of the Company for
all Pre-Closing Tax Periods; (d) all Taxes of any member of an affiliated,
consolidated, combined or unitary group of which the Company (or any predecessor
of the Company) is or was a member on or prior to the Closing Date by reason of
a liability under Treasury Regulation Section 1.1502-6 or any comparable
provisions of foreign, state or local Law; (e) any and all Taxes of any person
imposed on the Company arising under the principles of transferee or successor
liability or by contract, relating to an event or transaction occurring on or
before the Closing Date; and (f) any liability of the Company attributable to
U.S. Treasury Forms FinCen Report 114 or TD F 99-22.1 for the Pre-Closing Tax
Period. In each of the above cases, together with any out-of-pocket fees and
expenses (including attorneys’ and accountants’ fees) incurred in connection
therewith, the Indemnifying Stockholders shall, severally and not jointly (in
accordance with their Indemnifying Pro Rata Shares), reimburse Parent for any
Taxes of the Company that are the responsibility of the Stockholders pursuant to
this Section 7.03 within ten Business Days after payment of such Taxes by Parent
or the Company.

Section 7.04         Tax Returns.

(a)                The Company shall prepare and timely file, or cause to be
prepared and timely filed, all Tax Returns required to be filed by it that are
due on or before the Closing Date (taking into account any extensions), and
shall timely pay all Taxes that are due and payable on or before the Closing
Date (taking into account any extensions), and shall timely pay all Taxes that
are due and payable on or before the Closing Date. Any such Tax Return shall be
prepared in a manner consistent with past practice (unless otherwise required by
Law).

(b)               Parent shall prepare and timely file, or cause to be prepared
and timely filed, all Tax Returns required to be filed by the Company after the
Closing Date with respect to a Pre-Closing Tax Period and for any Straddle
Period. Any such Tax Return shall be prepared in a manner consistent with past
practice (unless otherwise required by Law) and, if it is an income or other
material Tax Return, shall be submitted by Parent to Stockholder Representative
(together with schedules, statements and, to the extent requested by Stockholder
Representative, supporting documentation) at least forty-five (45) days prior to
the due date (including extensions) of such Tax Return. If Stockholder
Representative objects to any item on any such Tax Return that relates to a
Pre-Closing Tax Period, it shall, within ten (10) days after delivery of such
Tax Return, notify Parent in writing that it so objects, specifying with
particularity any such item and stating the specific factual or legal basis for
any such objection. If a notice of objection shall be duly delivered, Parent and
Stockholder Representative shall negotiate in good faith and use their
reasonable best efforts to resolve such items. If Parent and Stockholder
Representative are unable to reach such agreement within ten (10) days after
receipt by Parent of such notice, the disputed items shall be resolved by the
Independent Accountant and any determination by the Independent Accountant shall
be final. The Independent Accountant shall resolve any disputed items within
twenty (20) days of having the item referred to it pursuant to such procedures
as it may require. If the Independent Accountant is unable to resolve any
disputed items before the due date for such Tax Return, the Tax Return shall be
filed as prepared by Parent and then amended to reflect the Independent
Accountant’s resolution. The costs, fees and expenses of the Independent
Accountant shall be borne equally by Parent and Stockholder Representative. The
preparation and filing of any Tax Return of the Company that does not relate to
a Pre-Closing Tax Period or Straddle Period shall be exclusively within the
control of Parent.

Section 7.05         Straddle Period. In the case of Taxes that are payable with
respect to a taxable period that begins on or before and ends after the Closing
Date (each such period, a “Straddle Period”), the portion of any such Taxes that
are treated as Pre-Closing Taxes for the Pre-Closing Tax Period for purposes of
this Agreement shall be:

(a)                in the case of Taxes (i) based upon, or related to, income,
receipts, profits, wages, capital or net worth, (ii) imposed in connection with
the sale, transfer or assignment of property, or (iii) required to be withheld,
deemed equal to the amount which would be payable if the taxable year ended on
and including the Closing Date; and



Table Of Contents 



23

 

 

(b)               in the case of other Taxes, deemed to be the amount of such
Taxes for the entire period multiplied by a fraction the numerator of which is
the number of days in the period ending on and including the Closing Date and
the denominator of which is the number of days in the entire period.

Section 7.06         Contests. Parent agrees to give written notice to
Stockholder Representative of the receipt of any written notice by the Company,
Parent or any of Parent’s Affiliates which involves the assertion of any claim,
or the commencement of any Action, in respect of which an indemnity may be
sought by Parent pursuant to this Article VII (a “Tax Claim”); provided, that
failure to comply with this provision shall not affect Parent’s right to
indemnification hereunder. Parent shall control the contest or resolution of any
Tax Claim, and the Stockholders shall bear any expenses of Parent in accordance
with Section 7.03; provided, however, that Parent shall obtain the prior written
consent of Stockholder Representative (which consent shall not be unreasonably
withheld or delayed) before entering into any settlement of a claim or ceasing
to defend such claim; and, provided further, that Stockholder Representative
shall be entitled to participate in the defense of such claim and to employ
counsel of its choice for such purpose, the fees and expenses of which separate
counsel shall be borne solely by Stockholder Representative.

Section 7.07         Cooperation and Exchange of Information. The Stockholder
Representative, the Company, the Surviving Corporation and Parent shall provide
each other with such cooperation and information as either of them reasonably
may request of the others in filing any Tax Return pursuant to this Article VII
or in connection with any audit or other proceeding in respect of Taxes of the
Company. Such cooperation and information shall include providing copies of
relevant Tax Returns or portions thereof, together with accompanying schedules,
related work papers and documents relating to rulings or other determinations by
tax authorities. Each of Stockholder Representative, the Company, Surviving
Corporation and Parent shall retain all Tax Returns, schedules and work papers,
records and other documents in its possession relating to Tax matters of the
Company for any taxable period beginning before the Closing Date until the
expiration of the statute of limitations of the taxable periods to which such
Tax Returns and other documents relate, without regard to extensions except to
the extent notified by any of the other parties in writing of such extensions
for the respective Tax periods

Section 7.08         Tax Treatment of Indemnification Payments. Any
indemnification payments pursuant to this Article VII shall be treated as an
adjustment to the amounts paid by the Parent as Merger Consideration for Tax
purposes, unless otherwise required by Law.

Section 7.09         Payments to Parent. Any amounts payable to Parent pursuant
to this Article VII shall be paid by the Indemnifying Stockholders, severally
and not jointly (in accordance with their Indemnifying Pro Rata Shares).

Section 7.10         FIRPTA Statement. On the Closing Date, the Company shall
deliver to Parent a certificate of the Company (in accordance with Treasury
Regulations Sections 1.1445 2(c)(3) and 1.897-2(h)) and in a form reasonably
acceptable toFParent, dated as of the Closing Date and signed by a responsible
officer of the Company, stating that the interests in the Company are not, and
have not been at any time during the five (5) years preceding the date of such
certificate, United States real property interests, as defined in Section
897(c)(1) of the Code (the “FIRPTA Statement”).

Section 7.11         Further Information. Parent and Stockholders Representative
agree, upon request, to promptly provide the other party with all information
that either Party may be required to report pursuant to Sections 6043, 6043A or
6045B of the Code, or Treasury Regulations promulgated thereunder.

Section 7.12         Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.21 and this Article VII shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days.

Section 7.13         Overlap. To the extent that any obligation or
responsibility pursuant to Article IX may overlap with an obligation or
responsibility pursuant to this Article VII, the provisions of this Article VII
shall govern.



Table Of Contents 



24

 

 

ARTICLE VIII
Conditions to closing

Section 8.01         Conditions to Obligations of All Parties. The obligations
of each party to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:

(a)                This Agreement shall have been duly adopted by the Requisite
Company Vote.

(b)               The filings of Parent and the Company pursuant to the HSR Act,
if any, shall have been made and the applicable waiting period and any
extensions thereof shall have expired or been terminated.

(c)                No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the transactions contemplated by this Agreement
illegal, otherwise restraining or prohibiting consummation of such transactions
or causing any of the transactions contemplated hereunder to be rescinded
following completion thereof.

(d)               The Company shall have received all consents, authorizations,
orders and approvals referred to in Section 3.02 and Parent shall have received
all consents, authorizations, orders and approvals referred to in Section 4.02,
in each case, in form and substance reasonably satisfactory to Parent and the
Company, and no such consent, authorization, order and approval shall have been
revoked.

(e)                Parent and Scott Kveton shall enter into an executive
employment agreement, in substantially the form attached hereto as Exhibit A
(the “Kveton Agreement”); and Parent and Steven Osborn shall enter into an
executive employment agreement, in substantially the form attached hereto as
Exhibit B (the “Osborn Agreement”).

Section 8.02         Conditions to Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment or Parent’s waiver, at or
prior to the Closing, of each of the following conditions:

(a)                Other than the representations and warranties of the Company
contained in Section 3.01, Section 3.02(a), Section 3.04, Section 3.06 and
Section 3.24, the representations and warranties of the Company contained in
this Agreement, the Ancillary Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). The representations and
warranties of the Company contained in Section 3.01, Section 3.02(a), Section
3.04, Section 3.06 and Section 3.24 shall be true and correct in all respects on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

(b)               The Company shall have duly performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement and each of the Ancillary Documents to be performed or complied with
by it prior to or on the Closing Date.

(c)                No Action shall have been commenced against Parent, Merger
Sub or the Company, which would prevent the Closing. No injunction or
restraining order shall have been issued by any Governmental Authority, and be
in effect, which restrains or prohibits any transaction contemplated hereby.

(d)               All approvals, consents and waivers that are listed on Section
3.02 of the Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Parent at or prior to the
Closing.

(e)                From the date of this Agreement, there shall not have
occurred any Material Adverse Effect, nor shall any event or events have
occurred that, individually or in the aggregate, with or without the lapse of
time, could reasonably be expected to result in a Material Adverse Effect.

Table Of Contents 



25

 

 



(f)                The Company shall have delivered each of the closing
deliverables set forth in Section 2.03(a).

(g)                The Company or Stockholder Representative shall have
delivered to Parent the Joinder Agreements signed by every Stockholder of the
Company as of the date hereof.

Section 8.03         Conditions to Obligations of the Company. The obligations
of the Company to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or the Company’s waiver, at or prior to the
Closing, of each of the following conditions:

(a)                Other than the representations and warranties of Parent and
Merger Sub contained in Section 4.01 and Section 4.04, the representations and
warranties of Parent and Merger Sub contained in this Agreement, the Ancillary
Documents and any certificate or other writing delivered pursuant hereto shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) or in all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect) on and as of the date hereof and on and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects). The representations and warranties of Parent
and Merger Sub contained in Section 4.01 and Section 4.04 shall be true and
correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date.

(b)               Parent and Merger Sub shall have duly performed and complied
in all material respects with all agreements, covenants and conditions required
by this Agreement and each of the Ancillary Documents to be performed or
complied with by them prior to or on the Closing Date.

(c)                All approvals, consents and waivers that are listed on
Section 4.02 of the Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to the Company at or prior to the
Closing.

(d)               Parent shall have delivered each of the closing deliverables
set forth in Section 2.03(b).

ARTICLE IX
Indemnification

Section 9.01         Survival. Subject to the limitations and other provisions
of this Agreement, the representations and warranties contained herein (other
than any representations or warranties contained in Section 3.21 which are
subject to Article VII) shall survive the Closing and shall remain in full force
and effect until the date that is eighteen (18) months from the Closing Date;
provided, that the representations and warranties in (a) Section 3.01, Section
3.02(a), Section 3.04, Section 3.24, Section 4.01 and Section 4.04 shall survive
indefinitely, (b) Section 3.18 shall survive for a period of two (2) years after
the Closing, and (c) Section 3.19 and Section 3.21 shall survive for the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days. All covenants and agreements of
the parties contained herein (other than any covenants or agreements contained
in Article VII which are subject to Article VII) shall survive the Closing
indefinitely or for the period explicitly specified therein. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the Indemnified Party
to the Indemnifying Party prior to the expiration date of the applicable
survival period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.

Section 9.02         Indemnification By Indemnifying Stockholders . Subject to
the other terms and conditions of this Article IX, including the Cap (as defined
below), the Indemnifying Stockholders, severally and not jointly (in accordance
with their Indemnifying Pro Rata Shares), shall indemnify and defend each of
Parent and its Affiliates (including the Company and the Surviving Corporation)
and their respective Representatives (collectively, the “Parent Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Parent Indemnitees based upon, arising out of, with respect to
or by reason of:





Table Of Contents 



26

 

 

(a)                any inaccuracy in or breach of any of the representations or
warranties of the Company contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Company pursuant to this Agreement
(other than in respect of Section 3.21, it being understood that the sole remedy
for any such inaccuracy in or breach thereof shall be pursuant to Article VII),
as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Company pursuant to this Agreement (other than
any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking or obligation in Article VII, it being understood that
the sole remedy for any such breach, violation or failure shall be pursuant to
Article VII);

(c)                any claim made by any Stockholder relating to such Person’s
rights with respect to the Merger Consideration, or the calculations and
determinations set forth on the Consideration Statement; or

(d)               any amounts paid to the holders of dissenting shareholders,
including any interest required to be paid thereon, that are in excess of what
such holders would have received hereunder had such holders not been holders of
dissenting Shares.

The aggregate amount of all Losses for which the Indemnifying Stockholders shall
be liable pursuant to this Section 9.02 shall not exceed the fair market value
of the Merger Share Consideration as of the Closing Date (the “Cap”).
Notwithstanding any inconsistent provision in this Agreement, the liability of
the Indemnifying Stockholders under this Agreement shall be limited to the
conveyance of shares of Parent Common Stock received as Merger Share
Consideration by such the Indemnifying Stockholders, which such shares shall be
surrendered to Parent and cancelled in satisfaction of any such liability. The
foregoing limitations shall apply regardless of the particular theory of
liability, whether based in contract, tort or otherwise, and shall constitute
such the Indemnifying Stockholders sole and exclusive liability under this
Agreement.

Section 9.03         Indemnification By Parent. Subject to the other terms and
conditions of this Article IX, Parent shall indemnify and defend each of the
Indemnifying Stockholders and their Affiliates and their respective
Representatives (collectively, the “Stockholder Indemnitees”) against, and shall
hold each of them harmless from and against, and shall pay and reimburse each of
them for, any and all Losses incurred or sustained by, or imposed upon, the
Stockholder Indemnitees based upon, arising out of, with respect to or by reason
of:

(a)                any inaccuracy in or breach of any of the representations or
warranties of Parent and Merger Sub contained in this Agreement or in any
certificate or instrument delivered by or on behalf of Parent or Merger Sub
pursuant to this Agreement, as of the date such representation or warranty was
made or as if such representation or warranty was made on and as of the Closing
Date (except for representations and warranties that expressly relate to a
specified date, the inaccuracy in or breach of which will be determined with
reference to such specified date); or

(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Parent or Merger Sub pursuant to this Agreement
(other than Article VII, it being understood that the sole remedy for any such
breach thereof shall be pursuant to Article VII).

Section 9.04         Indemnification Procedures. The party making a claim under
this Article IX is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article IX is referred to as the
“Indemnifying Party”. For purposes of this Article IX, (i) if Parent (or any
other Parent Indemnitee) comprises the Indemnified Party, any references to
Indemnifying Party (except provisions relating to an obligation to make
payments) shall be deemed to refer to Stockholder Representative, and (ii) if
Parent comprises the Indemnifying Party, any references to the Indemnified Party
shall be deemed to refer to Stockholder Representative. Any payment received by
Stockholder Representative as the Indemnified Party shall be distributed to the
Indemnifying Stockholders in accordance with this Agreement.



Table Of Contents 



27

 

 

(a)                Third Party Claims. If any Indemnified Party receives notice
of the assertion or commencement of any Action made or brought by any Person who
is not a party to this Agreement or an Affiliate of a party to this Agreement or
a Representative of the foregoing (a “Third Party Claim”) against such
Indemnified Party with respect to which the Indemnifying Party is obligated to
provide indemnification under this Agreement, the Indemnified Party shall give
the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than thirty (30) calendar days after receipt of such notice of
such Third Party Claim. The failure to give such prompt written notice shall
not, however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that if the Indemnifying Party is an
Indemnifying Stockholder , such Indemnifying Party shall not have the right to
defend or direct the defense of any such Third Party Claim that (x) is asserted
directly by or on behalf of a Person that is a supplier or customer of the
Company, or (y) seeks an injunction or other equitable relief against the
Indemnified Parties. In the event that the Indemnifying Party assumes the
defense of any Third Party Claim, subject to Section 9.04(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party, provided, that if in the reasonable opinion of counsel to
the Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 9.04(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Stockholder
Representative and Parent shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available records relating to such Third Party Claim and furnishing,
without expense (other than reimbursement of actual out-of-pocket expenses) to
the defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.

(b)               Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 9.04(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 9.04(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).



Table Of Contents 



28

 

 

(c)                Direct Claims. Any Action by an Indemnified Party on account
of a Loss which does not result from a Third Party Claim (a “Direct Claim”)
shall be asserted by the Indemnified Party giving the Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than thirty
(30) days after the Indemnified Party becomes aware of such Direct Claim. The
failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of such
failure. Such notice by the Indemnified Party shall describe the Direct Claim in
reasonable detail, shall include copies of all material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or may be sustained by the Indemnified Party. The Indemnifying
Party shall have thirty (30) days after its receipt of such notice to respond in
writing to such Direct Claim. The Indemnified Party shall allow the Indemnifying
Party and its professional advisors to investigate the matter or circumstance
alleged to give rise to the Direct Claim, and whether and to what extent any
amount is payable in respect of the Direct Claim and the Indemnified Party shall
assist the Indemnifying Party’s investigation by giving such information and
assistance (including access to the Company’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty (30) day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

(d)               Tax Claims. Notwithstanding any other provision of this
Agreement, the control of any claim, assertion, event or proceeding in respect
of Taxes of the Company (including, but not limited to, any such claim in
respect of a breach of the representations and warranties in Section 3.21 hereof
or any breach or violation of or failure to fully perform any covenant,
agreement, undertaking or obligation in Article VII) shall be governed
exclusively by Article VII hereof.

Section 9.05         Payments.

(a)                Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to this Article IX, the Indemnifying Party
shall satisfy its obligations within fifteen (15) Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds or,
if applicable, as set forth in Section 9.02 above. The parties hereto agree that
should an Indemnifying Party not make full payment of any such obligations
within such fifteen (15) Business Day period, any amount payable shall accrue
interest from and including the date of agreement of the Indemnifying Party or
final, non-appealable adjudication to but excluding/and including the date such
payment has been made at a rate per annum equal to 10%. Such interest shall be
calculated daily on the basis of a 365 day year and the actual number of days
elapsed, without compounding.

(b)               Any Losses payable to a Parent Indemnitee pursuant to Article
IX shall be paid by the Indemnifying Stockholders, severally and not jointly (in
accordance with their Indemnifying Pro Rata Shares) as set forth in Section 9.02
above.

Section 9.06         Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the amounts paid by the Parent as Merger
Consideration for Tax purposes, unless otherwise required by Law.

Section 9.07         Effect of Investigation. The representations, warranties
and covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 8.02 or
Section 8.03, as the case may be.

Section 9.08         Exclusive Remedies. Subject to Section 11.12, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in Article VII and this Article IX. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law, except pursuant
to the indemnification provisions set forth in Article VII and this Article IX.
Nothing in this Section 9.08 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any party’s fraudulent, criminal or intentional misconduct.



Table Of Contents 



29

 

 

ARTICLE X
Termination

Section 10.01     Termination. This Agreement may be terminated at any time
prior to the Closing:

(a)                by the mutual written consent of the Company and Parent;

(b)               by Parent by written notice to the Company if:

(i)                 neither Parent nor Merger Sub is then in material breach of
any provision of this Agreement and there has been a breach, inaccuracy in or
failure to perform any representation, warranty, covenant or agreement made by
the Company pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Article VIII and such breach, inaccuracy or
failure has not been cured by the Company within ten (10) days of the Company’s
receipt of written notice of such breach from Parent; or

(ii)               any of the conditions set forth in Section 8.01 or Section
8.02 shall not have been, or if it becomes apparent that any of such conditions
will not be, fulfilled by September 30, 2017, unless such failure shall be due
to the failure of Parent to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;

(c)                by Parent or the Company if there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable; or

Section 10.02     Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:

(a)                as set forth in this Article X and Article XI hereof; and

(b)               that nothing herein shall relieve any party hereto from
liability for any willful breach of any provision hereof.

ARTICLE XI
Miscellaneous

Section 11.01     Stockholder Representative.

(a)                Company and Stockholder Represent hereby represent and
warrant that Stockholder Representative has, prior to the date hereof, been
irrevocably authorized and appointed to act as Stockholder Representative as the
Stockholders’ representative and attorney-in-fact to act on behalf of such
Persons with respect to this Agreement and to take any and all actions and make
any decisions required or permitted to be taken by Stockholder Representative
pursuant to this Agreement, including the exercise of the power to:

(i)                 give and receive notices and communications;

(ii)               agree to, negotiate, enter into settlements and compromises
of, and comply with orders or otherwise handle any other matters described
herein;

(iii)             agree to, negotiate, enter into settlements and compromises
of, and comply with orders of courts with respect to claims for indemnification
made by Parent pursuant to Article VII and Article IX;

(iv)             litigate, arbitrate, resolve, settle or compromise any claim
for indemnification pursuant to Article VII and Article IX;

(v)               execute and deliver all documents necessary or desirable to
carry out the intent of this Agreement and any Ancillary Document;

(vi)             make all elections or decisions contemplated by this Agreement
and any Ancillary Document;



Table Of Contents 



30

 

 

(vii)           engage, employ or appoint any agents or representatives
(including attorneys, accountants and consultants) to assist Stockholder
Representative in complying with its duties and obligations; and

(viii)         take all actions necessary or appropriate in the good faith
judgment of Stockholder Representative for the accomplishment of the foregoing.

Parent shall be entitled to deal exclusively with Stockholder Representative on
all matters relating to this Agreement (including Article IX) and shall be
entitled to rely conclusively (without further evidence of any kind whatsoever)
on any document executed or purported to be executed on behalf of any
Stockholder by Stockholder Representative, and on any other action taken or
purported to be taken on behalf of any Stockholder by Stockholder
Representative, as being fully binding upon such Person. Notices or
communications to or from Stockholder Representative shall constitute notice to
or from each of the Stockholders . Any decision or action by Stockholder
Representative hereunder, including any agreement between Stockholder
Representative and Parent relating to the defense, payment or settlement of any
claims for indemnification hereunder, shall constitute a decision or action of
all Stockholders and shall be final, binding and conclusive upon each such
Person. No Stockholder shall have the right to object to, dissent from, protest
or otherwise contest the same. The provisions of this Section, including the
power of attorney granted hereby, are independent and severable, are irrevocable
and coupled with an interest and shall not be terminated by any act of any one
or Stockholders, or by operation of Law, whether by death or other event.

(b)               The Stockholder Representative may resign at any time, and may
be removed for any reason or no reason by the vote or written consent of a
majority in interest of the Stockholders according to each Stockholder’s Pro
Rata Share (the “Majority Holders”); provided, however, in no event shall
Stockholder Representative resign or be removed without the Majority Holders
having first appointed a new Stockholder Representative who shall assume such
duties immediately upon the resignation or removal of Stockholder
Representative. In the event of the death, incapacity, resignation or removal of
Stockholder Representative, a new Stockholder Representative shall be appointed
by the vote or written consent of the Majority Holders. Notice of such vote or a
copy of the written consent appointing such new Stockholder Representative shall
be sent to Parent, such appointment to be effective upon the later of the date
indicated in such consent or the date such notice is received by Parent;
provided, that until such notice is received, Parent, Merger Sub and the
Surviving Corporation shall be entitled to rely on the decisions and actions of
the prior Stockholder Representative as described in Section 11.01(a) above.

(c)                The Stockholder Representative shall not be liable to the
Stockholders for actions taken pursuant to this Agreement, except to the extent
such actions shall have been determined by a court of competent jurisdiction to
have constituted gross negligence or involved fraud, intentional misconduct or
bad faith (it being understood that any act done or omitted pursuant to the
advice of counsel, accountants and other professionals and experts retained by
Stockholder Representative shall be conclusive evidence of good faith). The
Stockholders shall severally and not jointly (in accordance with their Pro Rata
Shares), indemnify and hold harmless Stockholder Representative from and
against, compensate it for, reimburse it for and pay any and all losses,
liabilities, claims, actions, damages and expenses, including reasonable
attorneys’ fees and disbursements, arising out of and in connection with its
activities as Stockholder Representative under this Agreement.

Section 11.02     Expenses. Parent shall pay all Transaction Expenses. Except
with respect to the foregoing or as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

Section 11.03     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 11.03):



Table Of Contents 



31

 

 

If to the Company or Odava, Inc.

Stockholder Representative 105 SW 85th Ave.

Portland, Oregon 97225

E-mail: scott@odava.com

Attention: Scott Kveton

 

with a copy to: Alto Law Group LLC

1211 NW Glisan, Suite 203

Portland, Oregon 97209

Attention: Josh Smith

 

If to Parent or Merger Sub: MassRoots, Inc.

1624 Market Street, Suite 201

Denver, CO 802020

Email: isaacdietrich@gmail.com

Attention: Isaac Dietrich

 

with a copy to: Thompson Hine LLP

335 Madison Avenue

New York, New York 10017

Email: Peter.Gennuso@thompsonhine.com

Attention: Peter Gennuso

 

Section 11.04     Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

Section 11.05     Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

Section 11.06     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 11.07     Entire Agreement. This Agreement and the Ancillary Documents
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the Ancillary
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.



Table Of Contents 



32

 

 

Section 11.08     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning party of any of its obligations hereunder.

Section 11.09     No Third-party Beneficiaries. Except as provided in Section
7.03 and Article IX, this Agreement is for the sole benefit of the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

Section 11.10     Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by Parent,
Merger Sub and the Company at any time prior to the Effective Time; provided,
however, that after the Requisite Company Vote is obtained, there shall be no
amendment or waiver that, pursuant to applicable Law, requires further approval
of the Stockholders, without the receipt of such further approvals. Any failure
of Parent or Merger Sub, on the one hand, or the Company, on the other hand, to
comply with any obligation, covenant, agreement or condition herein may be
waived by the Company (with respect to any failure by Parent or Merger Sub) or
by Parent or Merger Sub (with respect to any failure by the Company),
respectively, only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

Section 11.11     Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

(a)                This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Colorado without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Colorado or any other jurisdiction).

(b)               ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE STATE OF COLORADO IN EACH CASE LOCATED IN THE
STATE OF COLORADO, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)                EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT OR THE ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.



Table Of Contents 



33

 

 

Section 11.12     Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

Section 11.13     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

[SIGNATURE PAGE FOLLOWS]

Table Of Contents 



34

 

 

IN ENTERING INTO THIS AGREEMENT, THE PARTIES ACKNOWLEDGE THAT THEY HAVE RELIED
UPON THE LEGAL ADVICE OF THEIR RESPECTIVE ATTORNEYS, WHO ARE THE ATTORNEYS OF
THEIR OWN CHOOSING, THAT SUCH TERMS ARE FULLY UNDERSTOOD AND VOLUNTARILY
ACCEPTED BY THEM, AND THAT, OTHER THAN THE CONSIDERATION SET FORTH HEREIN, NO
PROMISES OR REPRESENTATIONS OF ANY KIND HAVE BEEN MADE TO THEM BY THE OTHER
PARTY. THE PARTIES REPRESENT AND ACKNOWLEDGE THAT IN EXECUTING THIS AGREEMENT
THEY DID NOT RELY, AND HAVE NOT RELIED, UPON ANY REPRESENTATION OR STATEMENT,
WHETHER ORAL OR WRITTEN, MADE BY THE OTHER PARTY OR BY THAT OTHER PARTY'S
AGENTS, REPRESENTATIVES, OR ATTORNEYS WITH REGARD TO THE SUBJECT MATTER, BASIS,
OR EFFECT OF THIS AGREEMENT OR OTHERWISE. THE PARTIES HEREBY ACKNOWLEDGE THAT
THOMPSON HINE LLP IS COUNSEL TO PARENT AND MERGER SUB, AND HAS NOT REPRESENTED
THE COMPANY OR THE STOCKHOLDER REPRESENTATIVE IN THE NEGOTIATION OF THIS
AGREEMENT, THE ANCILLARY DOCUMENTS, AND THE TRANSACTIONS CONTEMPLATED THEREBY.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

ODAVA, INC.

 

 

By: /s/ Scott Kveton

Name:        Scott Kveton

Title:        Chief Executive Officer

 

 

MASSROOTS, INC.

 

 

By: /s/ Isaac Dietrich

Name:       Isaac Dietrich

Title:        Chief Executive Officer

 

 

MASSROOTS COMPLIANCE TECHNOLOGY, INC.

 

 

By: /s/ Isaac Dietrich

Name:       Isaac Dietrich

Title:       Authorized Representative

 

 

STOCKHOLDER REPRESENTATIVE

 

 

By:       /s/ Scott Kveton

Name:       Scott Kveton,

solely in his capacity as Stockholder Representative

 

Table Of Contents 



35

 

 

EXHIBIT A

 

KVETON AGREEMENT

 

(attached)

 

Table Of Contents 



36

 

 

 

EXHIBIT B

 

OSBORN AGREEMENT

 

(attached)

 

Table Of Contents 



37

 

 

 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

(attached)

 



Table Of Contents 



38

 

